Citation Nr: 0424714	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-36 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel







INTRODUCTION

The veteran served on active duty from October 12, 1973 to 
November 6, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
exostosis, left tibia.

The veteran appeared before the undersigned Veterans Law 
Judge at a hearing held in Indianapolis, Indiana, in March 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the RO has characterized the claim as entitlement to 
service connection for exostosis, left tibia, the veteran's 
claim was for a "left knee injury."  And, while the veteran 
did have an exostosis (boney growth), left tibia, noted in 
his service medical records, service medical records also 
reflect the veteran injured his left knee on October 23, 
1973.  A physical profile report dated October 25, 1973 
states that the veteran was found not medically qualified for 
enlistment because of torn cartilage in the left knee, said 
to have been sustained 5 years earlier. Since the evidence 
clearly and unmistakably establishes that left knee pathology 
was present prior to the veteran's service entrance, it 
should be determined whether any increase in severity of this 
preexisting condition occurred in service.

Accordingly, the Board finds that a VA medical examination of 
the veteran's claimed disability is needed in accordance with 
the provisions of 38 U.S.C.A. § 5103(d) (West 2002).  



Accordingly, this case is REMANDED to the RO for the 
following action:

1.	The RO must ensure that all 
notice and duty 
to assist requirements set forth in 
the VCAA have been met.  Any 
indicated additional development in 
conformance with VCAA should be 
conducted.

2.  The RO should request that the 
veteran provide the names and 
addresses of all health care 
providers who have treated him for 
his left knee since he left active 
service.  With any needed signed 
releases from the veteran, the RO 
should request copies of all 
records, not already on file, 
identified by him.  All records so 
received should be associated with 
the claims file.

3.	The RO should then schedule the 
veteran for
a VA examination with an orthopedic 
specialist 
to determine the nature, extent, and 
etiology of
his claimed left knee disability.  
The claims file
must be made available to, and be 
reviewed by,
the examiner in conjunction with the 
examination.  X-ray studies should 
be performed in conjunction with the 
examination.

The VA physician should provide a 
complete diagnosis of all current 
left knee disability.  If a current 
left knee disability is shown, the 
examiner should provide an opinion 
as to the likelihood that the 
current disability represents an 
increase in severity during service 
of the left knee condition present 
at the time of service entrance.

A complete and detailed explanation 
of the reasons and basis for each 
opinion must be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



